Citation Nr: 9931368	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-03 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
syndrome with traumatic arthritis, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1940 
to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) in which a rating in excess of 40 
percent for lumbosacral syndrome with traumatic arthritis was 
denied.  

The Board remanded this case in March 1998 for further 
development including VA orthopedic and neurological 
examinations.  

In August 1999 the RO affirmed the determination previously 
entered.

The case has since been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
lumbosacral syndrome with traumatic arthritis is not 
manifested by more than severe impairment, and is not 
productive of pronounced intervertebral disc syndrome or 
additional functional loss due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral syndrome with traumatic arthritis have not been 
met.  38 U.S.C.A. 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the RO originally 
granted service connected for lumbosacral syndrome in 
November 1945, assigning a 10 percent rating.  This decision 
was not appealed.  The RO increased the rating for 
lumbosacral strain to 40 percent in March 1978.  The veteran 
filed a claim for increase in November 1979 which was denied 
by the Board in May 1981.  

Records from Dr. D.E.F. show a report of back pain, becoming 
more severe each day in December 1995.  A progress note from 
July 1996 refers to the veteran refusing advice from another 
medical source to fuse his low back.  

In September 1996 the veteran reported to Dr. D.E.F. that he 
had pulled his low back while reaching into his car.  
Examination revealed positive muscle spasm and negative 
straight leg raising.  

In October 1996 the veteran submitted his current claim for 
entitlement to an increased rating for his lumbosacral 
syndrome.  

Records submitted with this application include films of the 
veteran's spine from 1990 to August 1996.  A September 1990 
x-ray of the lumbar spine revealed satisfactory alignment, 
moderate osteophyte formation at L2-3, and generally 
maintained disc space with no other abnormalities noted.  An 
x-ray from August 1994 noted no interval change since the 
September 1990 x-ray.  

Progress notes from Express Care show complaints of low back 
pain radiating down into the legs.  The diagnosis was low 
back pain.  On follow-up in October 1996 the veteran reported 
that his low back pain had not improved and that there was 
continued radiation into his legs.  The diagnosis was a 
lumbosacral strain. A magnetic resonance imaging (MRI) was 
scheduled, and a referral to Access Rehab was made.  

In October 1996 the veteran was seen for the first time at 
Access Rehab, reporting an onset of low back pain beginning 
in September 1996.  He stated that he had bent down to pick 
something up in his vehicle when he felt a sharp pain in his 
back.  He also reported radiation of pain anteriorly into the 
knees, which was thought to be indicative of L4 distribution.  

Examination revealed moderate spasm at L3, L4, and L5 and 
associated musculature.  The veteran reported experiencing 
paresthesias in L4 distribution anteriorly of the thighs.  He 
reported that the main source of discomfort was around the 
lumbar spine, and pain was elicited on palpation of the 
lumbar spine.  Range of motion and manual muscle tests of the 
lower extremities were within full limits.  He ambulated 
without appliance, and transferred well on and off the 
treatment table with assistance and with minimal complaint.  
The diagnoses were pain and discomfort in the lumbosacral 
spine, spasm of the lumbosacral spine and paravertebral 
musculature, and paresthesias of L4 distribution.  The 
veteran was started on treatment and therapy.  

An MRI scan taken of the lumbar spine in October 1996 was 
interpreted as showing discogenic degenerative changes, 
particularly at L3-4 to L5-S1 with a possible small 
herniation at L4-5, but with only mild thecal sac compression 
and no spinal stenosis.  

Follow-up notes from Access Rehab note that the veteran was 
making slow progress initially with some spasm and pain 
continuing to be noted.  However, progress notes from October 
15, 1996 note that his overall status had considerably 
improved, with no evidence of spasm, improved mobility, and 
the ability to transfer on and off of the examination table 
without complaint.  

Follow-up notes continued to note that the veteran's overall 
status was improving through November 13, 1996, with 
occasionally discomfort and muscle spasm, which were 
typically described as minimal or slight in nature.  

On November 15, 1996, it was noted that the veteran had 
experienced a slight set back due to increased discomfort in 
the paravertebral musculature.  However, following this 
appointment, progress notes indicate that his status began to 
improve again with only intermittent discomfort.  During the 
final examination of record in November 1996, it was noted 
that he was without complaint.  He reported that he had had 
relief with the treatment and that he had been without pain 
or discomfort for the past few days.  It was concluded that 
he had made considerable improvement in his overall status.  
He was discharged from status, as the goals for him were 
found to be met.  

In September 1998 the veteran underwent VA neurological and 
orthopedic examinations.  On orthopedic examination, low back 
pain was reported with radiating pain to the tops of the hips 
bilaterally.  He reported the onset of radicular pain 
following a re-injury in September 1996.  He reported daily 
low back pain with occasional bilateral lower extremity 
radicular pain.  He reported significant morning stiffness, 
with improvement after three hours of gentle activities; 
however, he reported that his endurance and ability to 
continue with prolonged activities was decreased secondary to 
low back pain.  

The veteran stated that his only current treatments were 
Tylenol and Motrin.  He reported that flare-ups would occur 
once or twice a month with increased severity of his 
symptoms.  He reported that such symptoms decreased with 
walking, using a Jacuzzi, or using non-steroidal anti-
inflammatory medications.  He reported performing all daily 
activities independently and walking two to three miles per 
day without assistance.  

On examination, active range of motion was limited in all 
directions, most notably on flexion.  He could only flex to 
40 degrees without pain with an additional 10 to 15 percent 
on passive flexion.  Extension was 10 degrees, and lateral 
bending was 15 to 20 degrees and was not painful.  Inspection 
of the spine revealed no evidence of kyphoscoliosis.  

Palpation of the spine revealed marked, bilateral lumbar 
paraspinous muscle spasm.  The musculature of the back 
appeared somewhat atrophied along the lumbar segment.  There 
was moderate tenderness to palpation both in the paraspinous 
regions and in the midline of the lumbar area.  

Strength was 5/5 in both lower and upper extremities.  Deep 
tendon reflexes and ankle jerks were symmetrical.  Toes were 
down going bilaterally.  Sensory examination revealed some 
patchy, nondermatomal distribution changes in the lower 
extremities.  There was decreased pinprick sensation over the 
lateral leg on the right.  There appeared to be some 
decreased sensation below the left knee; however, sensation 
returned again below the malleolus to normal bilaterally.  
Straight leg raises were negative bilaterally, and heel-to-
shin testing was unremarkable.  The veteran ambulated with a 
moderately antalgic gait.  He was able to stand on his heels 
and toes.  

X-rays were interpreted as showing some mild to moderate 
degenerative changes throughout the lumbar spine which were 
most pronounced at L2-3 with some sclerosis of the facet 
joint complexes and sclerosis of the end-plates.  There was 
good lumbar lordosis and the disk space heights were found to 
be preserved throughout.  

The diagnosis was chronic low back pain with occasional lower 
extremity radiculopathy.  It was noted that there did not 
appear to be any evidence of sciatic irritation.  
Neurological findings were found to be insignificant and 
limitation of motion was found to be severe.  It was noted 
that there was no evidence of any nerve dysfunction and it 
was concluded that there was no significant atrophy in the 
lower extremities.  

The examiner noted that the veteran appeared to be 
functioning at a normal activity level for his age and 
concluded that he was not more than mildly to moderately 
disabled from low back pain.  

The examiner also noted that the degenerative changes noted 
on x-ray examination were not above and beyond what would be 
expected for someone his age.  It was further concluded that 
there did not appear to be any neuromuscular impairment in 
the lower extremities.  

On VA neurological examination, the veteran reported a 
history of difficulty with back spasms and pain.  He reported 
intermittent pain, particularly in his back, but with 
occasional radiation down both of his legs and into his feet.  
He also reported numbness on the plantar surfaces of both 
feet.  

Examination revealed normal higher cortical functions and 
cranial nerves.  Motor examination revealed 5/5 strength 
throughout with no pronator drift, but some give-way weakness 
secondary to pain.  Sensory examination revealed diminished 
vibratory sensation in the lower extremities to approximately 
the ankle.  Gait was noted as significantly antalgic.  
Reflexes were symmetrical but were not obtainable at the 
ankles.  The toes were downgoing bilaterally.  

It was concluded that the veteran demonstrated no acute 
neurological deficits related to a herniated disc or an acute 
back strain.  It was concluded that the neurological findings 
were consistent with a small fiber distal sensory neuropathy, 
which the examiner thought may be due to the veteran's 
longstanding hypertension.  The examiner noted that there 
were significant, palpable spasms in the lower back, and it 
was thought that this may be related to his in-service 
trauma.  There was no reflex dropout other than the ankle 
jerks.  The examiner concluded that the ankle jerks were more 
consistent with symmetric sensory polyneuropathy rather than 
a low back injury.  

It was concluded that the veteran's spasms were probably 
related to his service-connected back injury and that his 
lower extremity numbness was probably related to a metabolic 
cause, presumably hypertension.  Further work-up on his 
neuropathy was advised and nerve conduction studies were 
recommended should his lower extremity numbness continue to 
progress.  

Progress notes from the Gainesville VAMC in October 1998 
noted that the veteran's low back pain was stable on current 
therapy.  Progress notes through April 1999 indicate that his 
low back pain was being treated with Motrin.  

In a statement received in August 1999, the veteran contended 
that he had had to attend physical therapy due to the 
severity of his condition, but had to stop because his 
condition made him unable to make the long driving distance.  
He also agreed that he walked two to three miles a day but 
contended that it took him all day to do it.  He stated that 
he tries to move all day, because if he did not, he would 
become stiff and full of pain.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  





With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;





(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, 
not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Schedule provides a non compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (1999).  

The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  



The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  




A review of the record indicates that the development 
requested by the Board in its March 1998 remand has been 
completed.  Pursuant to the Board's request, the RO scheduled 
VA orthopedic and neurological examinations, and the veteran 
attended them.  These examinations are thorough and are 
responsive to the Board's March 1998 remand questions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The medical evidence in this case does not support a rating 
in excess of 40 percent based on lumbosacral syndrome with 
traumatic arthritis.  In the present case, the veteran's 
lumbosacral syndrome with traumatic arthritis is currently 
evaluated as 40 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  

The Board notes that the maximum schedular award assignable 
under DC's 5295 as well as 5292 is 40 percent.  The veteran 
has already been found to be entitled to a 40 percent 
disability rating.  Therefore, no greater benefit can flow to 
the veteran under Diagnostic Codes 5295 or 5292.  DC's 5295 
and 5292 each contemplate similar symptoms, at least in part, 
such as limitation of motion, and therefore do not provide a 
basis for assigning separate ratings under each.  Evaluating 
them separately would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (1998).  

The Board notes that the currently assigned 40 percent 
evaluation is in excess of that provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which applies to traumatic 
arthritis and sets out that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  


A higher rating (60 percent) is available under DC 5293 for 
intervertebral disc syndrome under DC 5293.  A 60 percent 
rating under DC 5293 requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The veteran's lumbosacral syndrome with traumatic arthritis 
does not warrant a 60 percent rating.  An October 1996 MRI of 
the lumbar spine revealed degenerative disc disease with only 
a possible small posterior disc herniation at L4-5.  While 
the veteran has shown evidence of pain and muscle spasm on 
examination, the September 1998 VA orthopedic examiner 
concluded that the veteran's back disability was only mild to 
moderate without any significant neurological findings.  The 
examiner also concluded that there was no evidence of sciatic 
irritation.  He  found no evidence of neuromuscular 
impairment in the lower extremities.  He also noted that the 
veteran appeared to be functioning normally for his age.  

While the September 1998 neurological examiner concluded that 
the veteran had significant muscle spasms that were due to 
his back disorder, he also specifically concluded that there 
were no acute neurological deficits related to a herniated 
disc or acute back strain.  Rather, the examiner attributed 
the veteran's lower extremity numbness to a metabolic cause, 
which he presumed to be the veteran's hypertension.  In 
addition, progress notes from Access Rehab only note, for the 
most part, intermittent symptoms of pain, discomfort, and 
muscle spasm, typically described as slight or minimal.  The 
above constitutes persuasive evidence that the veteran's 
lumbosacral syndrome with traumatic arthritis does not 
warrant a 60 percent rating under DC 5293.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  The veteran's symptoms 
of pain, discomfort, and muscle spasm were typically 
described as intermittent, minimal, and/or slight in progress 
notes from Access Rehab.  

The September 1998 VA neurological examiner described some 
give-way weakness secondary to pain; however, motor 
examination revealed 5/5 strength throughout.  Strength was 
also described as being 5/5 during the VA orthopedic 
examination. 

The veteran was described as having an antalgic gait during 
both VA examinations; however, the September 1998 VA 
orthopedic examiner noted the veteran's report that he is 
able to walk two to three miles a day unassisted.  The Board 
takes due regard of the veteran's contention that this is 
done with effort.  Nonetheless, the veteran has indicated 
that he is capable of walking two to three miles per day.  
Furthermore, the veteran was noted as reporting that he is 
able to perform all of his daily activities independently.  

The September 1998 VA examiner noted that the veteran had 
limited motion with pain in the back and that there was some 
question of atrophy in the paraspinous musculature.  
Nonetheless, the examiner noted that there was 5/5 strength 
in both upper and lower extremities with no evidence of any 
significant atrophy in the lower extremities.  The veteran 
has reported that he is capable of walking two to three miles 
a day without assistance.  Finally, the veteran's low back 
pain was noted as being stable on current therapy in an 
October 1998 progress note from the Gainesville VAMC.  

Thus, the Board finds that the evidentiary basis does not 
demonstrate additional disability of the lumbar spine, in 
excess of the current 40 percent evaluation upon which to 
predicate a grant of a higher rating under the criteria of 38 
C.F.R. §§ 4.40, 4.45 or 4.59.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra or 
ankylosis of the spine as part and parcel of his service-
connected disability.  X-ray and other laboratory studies 
have never been interpreted as revealing such impairments, 
and service connection has not otherwise been granted in this 
regard.  Therefore, DC's 5285 through 5289 are not for 
application in this decision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5285, 5286, and 5289.  

There is no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. § 
4.124a (1998).  The September 1998 VA orthopedic examiner 
reported that he could not find evidence of sciatic 
irritation, and stated that he did not find any evidence of 
nerve dysfunction.  The September 1998 VA neurological 
examiner indicated that the veteran's neurological symptoms 
resulted from a metabolic disorder, such as hypertension.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than 
which he has already been granted.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 40 
percent for his lumbosacral syndrome with traumatic 
arthritis.  

Additional Matter

Extraschedular Consideration

The Board notes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1), but that it did not 
actually consider his claim in light thereof.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have raised the issue of 38 C.F.R. § 
3.321(b)(1) on appeal in terms of his back disability.  
Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral syndrome with traumatic arthritis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

